DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to communications filed on 01/05/2020.  Claims 1-10 are pending and have been examined.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted was filed on 01/05/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.  
It is noted the presence of “change means…” in claim 10.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “change unit…” in claim 1 (it is noted that claims 2-8 incorporate the “change unit…” of claim 1).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim limitation “change unit…” in claim 1/“change means…” in claim 10 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification only recites the term “change unit” on page 3 of the specification and it is not clearly linked to any structure to perform the function.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  Claims 2-8 incorporate the features of claim 1 and are therefore also indefinite.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

The term “similar” in claim 6 is a relative term which renders the claim indefinite. The term “similar” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  What is considered “similar” varies depending on person, context, etc. and the specification does not describe how to determine what is “similar”, nor what would be considered “similar”.  As such, the claim is indefinite.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a device and medium for changing details.
The limitations “changes details…” as recited in claim 1 is a process, under the broadest reasonable interpretation, covering performance of the limitations in the mind or by pen and paper (See Berkheimer v. HP, Inc., 881 F.3d 1360, 1366, 125 USPQ2d 1649 (Fed. Cir. 2018)) but for the recitation of a generic “device” in the form of a “change unit”.  That is, other than reciting “change unit” (see also issues under 35 USC 112 below), “changes” in the context of the claim encompasses the user using a piece of paper to make changes.  If a claimed limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic (computer) components, then it falls within the “mental processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  In particular, the claim recites one additional element. The claim recites a “change unit” to cause changes.  The change unit is recited at a high-level of generality (see also issues under 35 USC 112 below), such that it amounts to no more than mere instructions to apply the exception using a generic (computer) component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements are no more than a generic (computer) component, field of use, and/or well understood, routine, conventional (computer) functions.  Therefore, the claims are not patent eligible.

Regarding claim 2, the claim does not include any additional elements that are sufficient to amount to significantly more than the judicial exception.  For example, the claim merely recites how the individual is selected, which is insignificant extra-solution activity.  See MPEP 2106.05(g).  

Regarding claim 3, the claim does not include any additional elements that are sufficient to amount to significantly more than the judicial exception.  For example, the claim merely recites further details of the changes, which is insignificant extra-solution activity.  See MPEP 2106.05(g).  

Regarding claim 4, the claim does not include any additional elements that are sufficient to amount to significantly more than the judicial exception.  For example, the claim merely further describes the attribute information, which is insignificant extra-solution activity.  See MPEP 2106.05(g).  

Regarding claim 5, the claim does not include any additional elements that are sufficient to amount to significantly more than the judicial exception.  For example, the claim merely further describes the information of the individual, which is insignificant extra-solution activity.  See MPEP 2106.05(g).  
Regarding claim 6, the claim does not include any additional elements that are sufficient to amount to significantly more than the judicial exception.  For example, the claim merely recites further details of the changes, which is insignificant extra-solution activity.  See MPEP 2106.05(g).  

Regarding claim 7, the claim does not include any additional elements that are sufficient to amount to significantly more than the judicial exception.  For example, the claim merely further describes the content and information, which is insignificant extra-solution activity.  See MPEP 2106.05(g).  

Regarding claim 8, the claim does not include any additional elements that are sufficient to amount to significantly more than the judicial exception.  For example, the claim merely recites further details of the changes, which is insignificant extra-solution activity.  See MPEP 2106.05(g).  

Regarding claim 9, the claim recites “non-transitory computer readable medium”.  The medium is recited at a high-level of generality (i.e., as a generic memory performing a generic computer function of storing), such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  

Regarding claim 10, the claim recites similar claim language as claim 1, and thus also recites an abstract idea.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uchida et al. (US 20140150059 A1).
As per independent claim 1, Uchida teaches an information processing device comprising a change unit that changes details of content browsed by a browsing user according to information on an individual other than the browsing user of the content (e.g. in paragraphs 62, 82, and 171, “underlining, highlighting or circling of words or phrases or handwritten or typed comments on various locations (e.g. in the margins) of the presentation document… tap a word in the presentation file to highlight or underline the word”, which can be “received from the user terminal 101” (“presenter”) and browsed by “attendee” who can see the changes based on e.g. being in the “same department” as the presenter and figures 1 and 3).

As per claim 2, the rejection of claim 1 is incorporated and Uchida further teaches wherein the individual other than the browsing user is selected using attribute information which indicates attributes of the browsing user (e.g. in paragraphs 62 and 82, “same department” and figure 11).

As per claim 3, the rejection of claim 1 is incorporated and Uchida further teaches wherein the change unit changes a format of the content (e.g. in paragraphs 62 and 171, “highlight or underline the word”).

Claim 9 is the medium claim corresponding to device claim 1, and is rejected under the same reasons set forth and Uchida further teaches “a non-transitory computer readable medium storing an information processing program causing a computer to execute a process” (e.g. in paragraph 174).

Claim 10 corresponds to claim 1, and is rejected under the same reasons set forth.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Uchida et al. (US 20140150059 A1) in view of Dunn et al. (US 20120102114 A1).
As per claim 4, the rejection of claim 2 is incorporated and Uchida further teaches wherein the attribute information indicates an individual related to the browsing user (e.g. in paragraphs 62 and 82, “same department” and figure 11)., but does not specifically teach followed by.  However, Dunn teaches information indicating that an individual is followed by a user (e.g. in paragraphs 70, 250-251, and 254, “a list of all the items (users and records) a user is subscribed to… follow button [and/or] implementations for automatically following users, a default for small organizations can be to follow everyone. For big organizations, the default can be to follow a manager and peers”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Uchida to include the teachings of Dunn because one of ordinary skill in the art would have recognized the benefit of allowing the user to view updates made by related individuals (also amounts a simple substitution that yields predictable results (e.g. see KSR Int'l Co v. Teleflex Inc., 550 US 398,82 USPQ2d 1385,1396 (U.S. 2007) and MPEP § 2143(B)).

As per claim 5, the rejection of claim 4 is incorporated and the combination further teaches wherein the information on the individual other than the browsing user is information of all or part of details of content disclosed by the individual followed by the browsing user or all or part of details of content disclosed in relation to the individual (e.g. Uchida, in paragraphs 62, 82, and 171, e.g. one or more “word in the presentation file” of the presenter; Dunn, in paragraph 70, 250-251, and 254, “feed tracked update” associated with followed individual(s)).

As per claim 6, the rejection of claim 5 is incorporated and the combination further teaches wherein the change unit changes a word in content requested by the browsing user, the word being same as or similar to a word in the content disclosed by the individual (e.g. Uchida, in paragraphs 62 and 171, “highlight or underline the word” of the presentation of the presenter, i.e. the same word).

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Uchida et al. (US 20140150059 A1) in view of Koborita et al. (US 20150092007 A1).
As per claim 7, the rejection of claim 2 is incorporated and Uchida further teaches wherein the attribute information indicates an organization to which the browsing user belongs and the information on the individual other than the browsing user indicates a person having relation to the browsing user in the organization (e.g. in paragraphs 62 and 82, attendee being in “same department” as the presenter, i.e. organization, and figure 11), but does not specifically teach the content is meeting minutes.  However, Koborita teaches content being meeting minutes (e.g. in paragraphs 82 and 87, “Since the textual information related to each object is displayed on the image 200, the image 200 may serve as the minutes of the meeting” and figure 8).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Uchida to include the teachings of Koborita because one of ordinary skill in the art would have recognized the benefit of further incorporating relevant meeting information (also amounts a simple substitution that yields predictable results (e.g. see KSR Int'l Co v. Teleflex Inc., 550 US 398,82 USPQ2d 1385,1396 (U.S. 2007) and MPEP § 2143(B)).

As per claim 8, the rejection of claim 7 is incorporated and the combination further teaches wherein the change unit makes a change on part of a statement in the meeting minutes, the statement being made by the person having relation to the browsing user (e.g. Uchida, in paragraphs 62, 82, and 171, “underlining, highlighting or circling of words or phrases or handwritten or typed comments on various locations (e.g. in the margins) of the presentation document… tap a word in the presentation file to highlight or underline the word”; Koborita, in paragraphs 82 and 87, “identifies a stressed word and then displays the word in color, a large font or a bold font… minutes of the meeting” and figure 8 showing “"fivefold increase" and "Wow" are stressed words” for presenter).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
For example, 
Lo et al. (US 20060184566 A1) teaches “When the project manager inquires about project ABC, the meeting minutes, action items and owners, customers and requirements and competitive information (ranking topics and Contexts) are shown… each similar word position in the text body is recorded and may be highlighted to capture the user's attention” (e.g. in paragraphs 144 and 156).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM WONG whose telephone number is (571)270-1399. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAVITA STANLEY can be reached on (571)272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.W/Examiner, Art Unit 2176                                                                                                                                                                                             07/16/2022



/ARIEL MERCADO/Primary Examiner, Art Unit 2176